Exhibit FORM OF SUPPLEMENTAL INDENTURE NO. FROM OGE ENERGY CORP. TO UMB BANK, N.A. TRUSTEE DATED AS OF SUPPLEMENTAL TO INDENTURE DATED AS OF NOVEMBER 1, 2004 TABLE OF CONTENTS Parties 1 Recitals 1 ARTICLE ONE. RELATION TO INDENTURE; DEFINITIONS 1 Section 1.01. Integral Part of Indenture 1 Section 1.02. Definitions; References to Articles and Sections; Terms referring to this Supplemental Indenture 2 ARTICLE TWO. SECURITIES 2 Section 2.01. Designation and Principal Amount 2 Section 2.02. Stated Maturity Date 2 Section 2.03. Interest Payment Dates 2 Section 2.04. Office for Payment 2 Section 2.05. Redemption Provisions 2 Section 2.06. [Repayment of Securities 2 Section 2.07. Authorized Denominations 3 Section 2.08. Reopening of Series 3 Section 2.09. Form of Security 3 ARTICLE THREE. MISCELLANEOUS 3 Section 3.01. Recitals of fact, except as stated, are statements of the Company 3 Section 3.02. Supplemental Indenture to be construed as a part of the Indenture 3 Section 3.03. Trust Indenture Act to control; Severability of provisions contained in Supplemental Indenture and Securities 3 Section 3.04. References to either party in Supplemental Indenture include successors or assigns 4 Section 3.05. Provision for execution in counterparts; Table of Contents and descriptive headings of Articles not to affect meaning 4 Exhibit A – Form of Security SUPPLEMENTAL INDENTURE No., made as of the day of , by and between OGE ENERGY CORP., a corporation duly organized and existing under the laws of the State of Oklahoma (the “Company”), and UMB BANK, N.A., a national banking association, as trustee (the “Trustee”): WITNESSETH: WHEREAS, the Company has heretofore executed and delivered its Indenture (hereinafter referred to as the “Indenture”), made as of November1, 2004; and WHEREAS, the Company has heretofore executed and delivered its Supplemental Indenture No.1 dated as of November4, 2004, adding to the covenants, conditions and agreements of the Indenture certain additional covenants, conditions and agreements to be observed by the Company, and creating a series of Notes designated “5.00% Senior Notes, Series due November15, 2014”; and WHEREAS, Section2.05 of the Indenture provides that debt securities shall be issued in series and that a Company Order shall specify the terms of each series; and WHEREAS, the Company has this day delivered a Company Order setting forth the terms of a series of debt securities designated “” (hereinafter sometimes referred to as the “Securities”); and WHEREAS, Section 12.01 of the Indenture provides that the Company and the Trustee may enter into indentures supplemental thereto for the purposes, among others, of establishing the form of debt securities or establishing or reflecting any terms of any debt security and adding to the covenants of the Company; and WHEREAS, the execution and delivery of this Supplemental Indenture No. (herein, “this Supplemental Indenture”) have been duly authorized by a resolution adopted by the Board of Directors of the Company; NOW, THEREFORE, THIS INDENTURE WITNESSETH: That in order to set forth the terms and conditions upon which the Securities are, and are to be, authenticated, issued and delivered, and in consideration of the premises of the purchase and acceptance of the Securities by the Holders thereof and the sum of one dollar duly paid to it by the Trustee at the execution of this Supplemental Indenture, the receipt whereof is hereby acknowledged, the Company covenants and agrees with the Trustee for the equal and proportionate benefit of the respective Holders from time to time of the Securities, as follows: ARTICLE ONE. RELATION TO INDENTURE; DEFINITIONS SECTION 1.01.Integral Part of Indenture.This Supplemental Indenture constitutes an integral part of the Indenture. SECTION 1.02.Definitions; References to Articles and Sections; Terms referring to this Supplemental Indenture.For all purposes of this Supplemental Indenture: (a)Capitalized terms used herein without definition shall have the meanings specified in the Indenture; (b)All references herein to Articles and Sections, unless otherwise specified, refer to the corresponding Articles and Sections of this Supplemental Indenture; and (c)The terms “hereof,” “herein,” “hereby,” “hereto,” “hereunder” and “herewith” refer to this Supplemental Indenture. ARTICLE TWO. SECURITIES SECTION 2.01.Designation and Principal Amount.There shall be a series of debt securities designated the “” (the “Securities”).The Securities shall be limited to $ aggregate principal amount, except as provided in Section 2.08 hereof. SECTION 2.02.Stated Maturity Date.Except as otherwise provided in Section 2.05 hereof, the principal amount of the Securities shall be payable on the stated maturity date of . SECTION 2.03.Interest Payment Dates.The Securities shall be dated their date of authentication as provided in the Indenture and shall bear interest from their date at the rate of % per annum payable semi-annually on and of each year, commencing .The Regular Record Dates with respect to such and interest payment dates shall be and , respectively.Principal and interest shall be payable to the persons and in the manner provided in Sections2.04 and 2.12 of the Indenture. SECTION 2.04.Office for Payment.The Securities shall be payable at the corporate trust office of the Trustee and at the offices of such paying agents as the Company may appoint by Company Order in the future. SECTION 2.05.Redemption Provisions.[Insert Redemption Terms] The Securities shall not be subject to any sinking fund. SECTION 2.06.[Repayment of Securities.The Securities will be repayable on , at the option of the holders thereof, at 100% of their principal amount, together with accrued and unpaid interest to .In order for a Security to be repaid, the Company must receive at the corporate trust office of the Trustee during the period from and including to and including the close of business on (or if is not a Business Day, the next succeeding Business Day): (i) a Security with the form entitled “Option to Elect Repayment” on the Security duly completed, or (ii) a telegram, telex, facsimile transmission or letter from a member of a national securities exchange or the National Association of Securities Dealers, Inc. or a commercial bank or a trust company in the 2 United States of America setting forth the name of the Holder of the Security, the principal amount of the Security, the principal amount of the Security to be repaid, a statement that the option to elect repayment is being exercised thereby and a guarantee that the Security to be repaid (with the form entitled “Option to Elect Repayment” on the Security duly completed) will be received at the Trustee’s corporate trust office, no later than five Business Days after the date of such telegram, telex, facsimile transmission or letter and such Security and form duly completed are received at the Trustee’s office, by such fifth Business Day.Effective exercise of the repayment option by the holder of any Security shall be irrevocable.No transfer or exchange of any Security (or, in the event that any Security is to be repaid in part, such portion of the Security to be repaid) will be permitted after exercise of the repayment option.The repayment option may be exercised by the Holder of a Security for less than the entire principal amount of the Security, provided the principal amount which is to be repaid is set forth on the form entitled “Option to Elect Repayment” on the Security and is equal to $1,000 or any integral multiple thereof.All questions as to the validity, eligibility (including time of receipt) and acceptance of any Security for repayment will be determined by the Company, whose determination will be final, binding and non-appealable.Upon timely delivery of a Security to the Trustee with the “Option to Elect Repayment” form completed in accordance with the foregoing, the outstanding principal amount of such Security (or portion thereof indicated on the “Option to Elect Repayment”) shall become due and payable on , at a price equal to % of the principal amount to be repaid plus accrued and unpaid interest to .] SECTION 2.07.Authorized Denominations.The Securities shall be issued in fully registered form without coupons in denominations of $1,000 and integral multiples thereof. SECTION 2.08.Reopening of Series.The Securities may be reopened and additional notes of the Securities may be issued in excess of the limitation set forth in Section 2.01, provided that such additional notes will contain the same terms (including the maturity date and interest payment terms) as the other Securities. Any such additional Securities, together with the other Securities, shall constitute a single series for purposes of the Indenture. SECTION 2.09.Form of­­­­.The Securities shall initially be in the form attached as Exhibit A hereto. ARTICLE THREE. MISCELLANEOUS SECTION 3.01. Recitals of fact, except as stated, are statements of the Company.The recitals of fact herein and in the Securities (except the Trustee’s Certificate) shall be taken as statements of the Company and shall not be construed as made by the Trustee. SECTION 3.02.Supplemental Indenture to be construed as a part of the Indenture.This Supplemental Indenture shall be construed in connection with and as a part of the Indenture. SECTION 3.03.Trust Indenture Act to control; Severability of provisions contained in Supplemental Indenture and Securities. (a)If any provision of this Supplemental Indenture limits, qualifies, or conflicts with another provision of the Indenture required to be included in indentures qualified under the Trust 3 Indenture Act of 1939 (as enacted prior to the date of this Supplemental Indenture) by any of the provisions of Sections310 to 317, inclusive, of said Act, such required provisions shall control. (b)In case any one or more of the provisions contained in this Supplemental Indenture or in the debt securities issued hereunder should be invalid, illegal, or unenforceable in any respect, the validity, legality and enforceability of the remaining provisions contained herein and therein shall not in any way be affected, impaired, prejudiced or disturbed thereby. SECTION 3.04.References to either party in Supplemental Indenture include successors or assigns.Whenever in this Supplemental Indenture either of the parties hereto is named or referred to, this shall be deemed to include the successors or assigns of such party, and all the covenants and agreements in this Supplemental Indenture contained by or on behalf of the Company or by or on behalf of the Trustee shall bind and inure to the benefit of the respective successors and assigns of such parties, whether so expressed or not. SECTION 3.05.Provision for execution in counterparts; Table of Contents and descriptive headings of Articles not to affect meaning. (a)This Supplemental Indenture may be simultaneously executed in several counterparts, and all said counterparts executed and delivered, each as an original, shall constitute but one and the same instrument. (b)The Table of Contents and the descriptive headings of the several Articles of this Supplemental Indenture were formulated, used and inserted in this Supplemental Indenture for convenience only and shall not be deemed to affect the meaning or construction of any of the provisions hereof. [Signature page follows] 4 IN WITNESS WHEREOF, OGE ENERGY CORP. has caused this Supplemental Indenture to be signed by its President or a Vice President, and attested by its Secretary or an Assistant Secretary, and UMB BANK, N.A., as Trustee, has caused this Supplemental Indenture to be signed by its President, a Vice President or an Assistant Vice President, and attested by its Secretary, an Assistant Secretary, a Vice President or an Assistant Vice President, all as of the date first above written. OGE ENERGY CORP. By: [Vice] President ATTEST: [Assistant] Secretary UMB BANK, N.A., as Trustee By: [Assistant] [Vice] President ATTEST: [Assistant] Secretary 5 EXHIBIT A FORM OF SECURITY REGISTEREDREGISTERED THIS SECURITY IS A GLOBAL SECURITY REGISTERED IN THE NAME OF THE DEPOSITARY (REFERRED TO HEREIN) OR A NOMINEE THEREOF AND, UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR THE INDIVIDUAL SECURITIES REPRESENTED HEREBY, THIS GLOBAL SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.UNLESS THIS GLOBAL SECURITY IS PRESENTED BY AN AUTHORIZED
